The opinion of the court was delivered by
Isham, J.
The exceptions in this case must be dismissed. It is within the discretion of the county court to allow exceptions or not, in prosecutions of this character. If they are allowed, the statute provides that the case shall thereupon pass to the supreme court for a final decision; and judgment, sentence and execution shall be respited and stayed. If the court refuse to allow exceptions, it is not a matter that can be reconsidered in this court. Comp. Stat. 228, § 72-73-74. As the county court, in this case, have proceeded to judgment and sentence, and to carry their sentence into execution, we must consider that procedure as a refusal to allow exceptions, and as vacating the one which is brought into this court. The prosecution is ended after sentence is pronounced.